Citation Nr: 1724849	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for the service-connected post-operative residuals of ruptured lumbar disc with bilateral radiculopathy of L5-S1 and L4-S5, with separate ratings in excess of 10 percent for associated peripheral neuropathy of the lower extremities, and in excess of 40 percent for neurogenic bladder.

2. Entitlement to service connection for major depressive disorder (MDD) with posttraumatic stress disorder (PTSD) symptoms, to include as secondary to the service-connected lumbosacral spine disability.

3. Entitlement to service connection for a left knee condition, to include as secondary to the service-connected lumbosacral disability.

4. Entitlement to a total disability evaluation due to individual unemployability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to September 1971.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2006 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA), which in relevant part, denied an increased rating in excess of 40 percent for post-operative residuals of ruptured lumbar disc with bilateral radiculopathy of L5-S1 and L4-S5, denied service connection for major depressive disorder with post traumatic stress disorder symptoms, and denied service connection for a left knee condition.

In November 2011, the Board remanded the Veteran's spine, left knee, and mental health conditions for further development. The Board noted that the TDIU claim had been raised by the Veteran and by the record during the pendency of this appeal, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), where the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability either is raised expressly or by the record. Therefore, while the RO has denied the Veteran's TDIU claim for failure to file a VA Form 21-8940, the Board notes that the issue of TDIU is properly before it.

Pursuant to the November 2011 remand instructions, the Veteran was afforded VA examination for his spine, which was completed in May 2012. He was also afforded a VA examination for his mental health condition, which was completed in March 2015.

In August 2014, the VA requested a new VA examination for the Veteran's spine condition, to include peripheral nerve and genitourinary evaluation, as it deemed the May 2012 too dated to assess the Veteran's current symptomatology. See August 2014 VA Form 21-6789. The examination was scheduled for November 2014; however, the Veteran failed to appear and did not provide good cause for his absence.


FINDINGS OF FACT

1. The Veteran's service-connected thoracolumbar spine disability has been manifested with forward flexion of 30 degrees or less with manifestation of abnormal gait and spine contour, with mild bilateral radiculopathy, and without the presence of ankylosis. No incapacitating episodes are noted as a result of the Veteran's intervertebral disc syndrome (IVDS). At no point has the associated radiculopathy or peripheral neuropathy of the lower extremities been more than mild in severity in either leg. The Veteran's urinary dysfunction did not require the use of an appliance and did not require the wearing of absorbent materials

2. The evidence weighs against a currently diagnosed psychiatric disability attributable to service; the preponderance of the competent establishes that the current symptomatology is due to a post-service TBI.

3. The Veteran's left knee condition did not manifest during service and is not proximately caused by his service connected thoracolumbar spine disability.

4. The Veteran's inability to engage in a substantially gainful occupation is not due to a service-connected disability. 

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for post-operative residuals of ruptured lumbar disc with bilateral radiculopathy of L5-S1 and L4-S5, with separate ratings in excess of 10 percent for associated peripheral neuropathy of the lower extremities and in excess of 40 percent for neurogenic bladder have not been met. 38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. Part 4, including §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, § 4.115a, Diagnostic Codes 5243, 7542, 8620 (2016).

2. The criteria for service connection for major depressive disorder (MDD) with posttraumatic stress disorder (PTSD) symptoms, to include as secondary to the service-connected lumbosacral spine disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310(a) (2016).

3. The criteria for service connection for a left knee condition, to include as secondary to the service-connected lumbosacral disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310(a) (2016).

4. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14  (2016), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Thoracolumbar spine

The general rating formula for diseases and injuries of the spine provides disability ratings based on range of motion, and considers associated neurologic abnormalities, unfavorable anklyosis, and intervertebral disc syndrome; additionally, a disability rating may be assigned under the factors prescribed under Deluca.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. Part 4, including 4.71(a).

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

In the present case, the Veteran contends that his thoracolumbar spine disability warrants a higher disability rating than is currently assigned. In a memorandum submitted by his representative, the Veteran argues that he should be assigned a rating in excess of 40 percent for his thoracolumbar spine. See October 2011 Third Party Correspondence. He supplied medical treatment records supporting his contentions, which have been added to his case file.


Range of motion of the thoracolumbar spine

In order to meet the 50 percent disabling criteria, under DC 5243 of the general rating formula for diseases and injuries of the spine, there must be presence of an unfavorable ankylosis of the entire thoracolumbar spine.

In terms of medical evidence, imaging studies in December 2005 revealed mild bilateral peripheral neuropathy of the L5-S1 region based on electromyogram (EMG). An April 2005 MRI of the lumbosacral spine region revealed mild central canal stenosis and marked impression of the right lateral recess with probable contact to the transverse nerve roots at the L4-L5 level, and mild to moderate stenosis at the L5-S1 level. There medical records were negative for evidence of ankylosis of the lumbar spine.

In May 2012, the Veteran was afforded a VA examination for his spine. The examiner diagnosed the Veteran with post-operative residuals of ruptured lumbar disc with lumbosacral radiculopathy. Physical examination revealed range of motion of forward flexion to 35 degrees with painful motion, extension to 30 degrees with painful motion, right lateral flexion to 10 degrees with painful motion, left lateral flexion to 10 degrees with painful motion, right lateral rotation to 20 degrees with painful motion, and left lateral rotation to 20 degrees with painful motion. Presence of further limitation after repetitive motions was positively endorsed as less movement than normal, weakened movement, incoordination, pain on movement, instability, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing. The examiner noted that the Veteran manifested with radiculopathy causing mild pain bilaterally, moderate intermittent pain bilaterally, moderate paresthesias/dysesthesias bilaterally, and mild numbness bilaterally. The severity of the radiculopathy was noted to be mild. IVDS was positively endorsed; however, the examiner noted that there were no incapacitating episodes over the past 12 months due to the condition.

The Board notes that the RO rated the Veteran's back disability at 40 percent from August 20, 1998. He was assigned a rating of 100 percent for temporary convalescence from July 5, 2005 to August 31, 2005 following a surgical procedure to his spine. The Veteran was returned to a 40 percent rating in a July 2006 rating decision, effective September 1, 2005, and he has continued the rating since this time. The RO stated that 40 percent disability rating was assigned because forward flexion of the thoracolumbar region was measured at 30 degrees or less. The evidence of record does not support a finding that there is unfavorable ankylosis of the entire thoracolumbar spine. Therefore, a higher evaluation of 50 percent is not warranted.

Intervertebral disc syndrome (IVDS)

Under DC 5243, IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (6).

A higher disability rating may be assigned of there is the presence of an incapacitating episode caused by intervertebral disc syndrome (IVDS) as per §4.71a Note (6). A 10 percent rating may be assigned if incapacitating episodes are noted having a duration of at least one week, but less than two weeks during the past twelve months. Note (1) under DC 5243 rating defines an "incapacitating episode" "as a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician."

In the present case, the May 2012 VA examination indicated the presence of intervertebral disc syndrome as a listed diagnosis. The examiner noted that incapacitating episodes were not present; furthermore, the evidence of record does not indicate that a physician prescribed bedrest as a result of the Veteran's IVDS during the pendency of the appeal period. The Veteran's range of motion limitations provide a higher disability rating than his IVDS symptomatology; however, neither clinical profile warrants a disability rating in excess of 40 percent.


Ankylosis

In order to meet a compensable rating, under Note 5 of DC 5243, a favorable ankylosis of the entire cervical spine, the entire thoracolumbar spine, or the entire spine must be present. The May 2012 VA examination was negative for the presence of ankylosis. Additionally, the evidence of record does not indicate the manifestation of ankylosis of the Veteran's spine. Therefore, the thoraculombar lumbar disability is rated based on the Veteran's range of motion. As stated above, a rating of 50 percent for the thoracolumbar region, using the General Schedule for range of motion, is not warranted unless there is presence of unfavorable ankylosis of the entire thoracolumbar spine. Without the presence of thoracolumbar ankylosis, a rating in excess of 40 percent is not warranted.

Functional loss

The Board considered factors cited in Deluca (pain, weakened movement, excess fatigability, or incoordination, functional loss due to pain and limited range of motion) in its decision. Under 38 C.F.R. Part 4, §4.40, functional loss of the musculoskeletal system may be considered if the individual exhibits the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Limitations due to pain, supported by adequate pathology, may be considered.

Based on the May 2012 VA examination, the Board notes that the Veteran presented with limited range of motion in his back and functional loss due to pain. The Veteran reported functional loss as less movement than normal, weakened movement, incoordination with impaired ability to execute skilled movements smoothly, pain on movement, inability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing. He requires the use of a cane regularly for ambulation. Additionally, the Veteran reported guarding/muscle spasm resulting in abnormal gait and abnormal spine contour. The examiner endorsed that the Veteran cannot tolerate bending, stooping, and reaching activity, cannot tolerate prolonged sitting or standing, and takes strong opioid pain medication that are not compatible with most work environments.

The Board acknowledges that the Veteran does experience functional impairment due to his thoracolumbar region. He has had occupational limitations due to pain, has limited range of motion, and ambulates with the use of a walker. However, his disability picture does not approximate to a rating in excess of 40 percent because he does not present with ankylosis in his spine. The Board will consider these factors in the extraschedular rating schedule below.

Bilateral peripheral neuropathy

Peripheral neuropathy is rated under DC 8620 and categorized in terms of neuritis of the sciatic nerve. Incomplete paralysis of the sciatic nerve is rated under DC 8520 and may be considered as mild, moderate, moderately severe, or severe.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6  (2016). It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

The Veteran was diagnosed with peripheral neuropathy, noted as lumbosacral radiculopathy of the L5-S1 region, in 2006. The May 2012 VA examination was positive for bilateral peripheral neuropathy noting mild constant pain bilaterally, moderate intermittent pain bilaterally, moderate paresthesias and/dysesthesias bilaterally, mild numbness bilaterally involving the L4/L5/S1/S2/S3 nerve roots of the sciatic nerve. The severity of the radiculopathy was deemed mild. Review of the sciatic nerves indicates mild incomplete paralysis bilaterally in the lower extremities.

The Veteran was assigned a 10 percent disability rating for peripheral neuropathy of his left lower extremity and 10 percent disability rating for peripheral neuropathy of his right lower extremity, based in an October 2016 rating decision. The RO determined that the 10 percent rating was warranted based on a determination that the Veteran's bilateral radiculopathy showed mild incomplete paralysis and assigned an effective date of May 15, 2012. The evidence of records does not include any findings that would support radiculopathy of either extremity being greater than mild in severity or that there was objective evidence of the radiculopathy prior to the date assigned. Therefore, a rating in excess of 10 percent for peripheral neuropathy, in both the left and the right leg, is not warranted.

Other associated objective neurological abnormalities, including bladder impairment

Under Diagnostic Code 5243, Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Under Diagnostic Code 7542, neurogenic bladder is rated based on voiding dysfunction. Voiding dysfunction is rated base upon urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence. 38 C.F.R. § 4.115a  (2016).

A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day. Id.

A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. Id.

The May 2012 VA examination endorsed neurogenic bladder as a neurologic abnormality associated with the Veteran's thoraculombar condition. The condition was diagnosed in August 2009 after urodynamics study (UDS), which was positive for detrusor hyperactivity. The examiner noted voiding dysfunction with urinary leakage that did not require the wearing of absorbent material. The voiding dysfunction caused urinary frequency at an interval of less than one hour during the day, with the frequency of nighttime awakening to void at three to four times. The Veteran's urinary dysfunction did not require the use of an appliance and did not require the wearing of absorbent materials. The Veteran's bladder condition did have an adverse functional impact requiring him to be near a restroom due to urinary frequency.

The Veteran was assigned a 40 percent disability rating for neurogenic bladder in an October 2016 rating decision. The RO determined that the 40 percent rating was warranted based on a determination that the Veteran exhibited daytime urination frequency at intervals of less than one hour and awakening to void three to four times per night. The evidence of records does not support a finding that the bladder condition requires a device or using absorbent materials which must be changed more than four times per day.  The evidence also does not indicate that the service-connected disability caused this neurologic disability prior to the effective date assigned. Therefore, a rating in excess of 40 percent for neurogenic bladder is not warranted.

Additional conditions related to the lumbar spine

After a full review of the record, the Board concludes that an increased rating in excess of 40 percent for the Veteran's lumbosacral condition, in excess of 40 percent for a neurogenic bladder, and 10 in excess of 10 percent for bilateral peripheral neuropathy is not warranted. The Board has considered his thoracolumbar region in relation to range of motion, IVDS, ankylosis, functional loss, bilateral radiculopathy, and neurogenic bladder. Additionally, the Board also recognizes that the Veteran has indicated that because of his back condition, he has developed a left knee condition and major depressive disorder with PTSD symptoms. These matters are currently before the Board and will be discussed in the entitlement to service connection section below.


II.	Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition. The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating. With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's low back and skin condition with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above. The Rating Schedule specifically contemplates pain, limitation of motion, and incapacitating episodes resulting from the Veteran's lumbar spine condition. The Rating Schedule specifically contemplates the neurogenic bladder condition associated with the thoraculombar region under the Rating Schedule of the genitourinary system. There is no indication that his conditions result in any symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate. The Veteran's contentions that he has conditions that have developed as a result of his thoracolumbar condition are properly raised as secondary service connections claims; however, the extraschedular consideration is not warranted.

III.	Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.	Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Major Depressive Disorder (MDD) with posttraumatic stress disorder (PTSD) symptoms, to include as secondary to the service-connected lumbosacral spine disability.

In the present case, the Veteran contends that his MDD is proximately due to his thoracolumbar condition. He argues that he should be service connected for the condition under § 3.310(a). He reported a history of psychiatric hospitalization around 1970, during his first year of law school, which was triggered by drug use. He reportedly had racing thoughts, severe depression, difficulty sleeping, and command auditory hallucinations ordering him to kill himself. He was hospitalized voluntarily for six months and treated with antipsychotic medication. He has reported sustaining a head injury during a fall in 1985 or 1986 and having difficulty with memory and concentration subsequent to that injury due to a fall. He was not hospitalized initially, but sought treatment from a neurologist after his "sensation started to leave." In 1992, the Veteran underwent a surgical procedure for his spine and was told that he could become paralyzed or die if a disc herniated toward his spinal cord. He experienced symptoms of sensory loss in his arms and legs. He states that "this caused increased fear, suicidal ideation, and alcohol intake." He reports that began psychiatric treatment in 1992 because of these symptoms and was prescribed antidepressant medications and Valium.

While the Board finds the Veteran's has fully considered his lay testimony, he does not have the medical expertise to offer an etiology opinion for his neuropsychiatric condition. Jandreau v. Nicholson, F.3d 1372 (Fed. Cir. 2007) at 1377.

In December 2005, the Veteran was afforded a VA examination for his mental health condition. He was diagnosed with major depression-recurrent and depersonalization disorder. He presented with sleeping difficulties, dissociation, depressed mood with hallucinations and delusions by history, though not manifested at the examination.

In January 2008 the Veteran was referred for a neuropsychology evaluation due to the multiple diagnoses listed in his medical records. His MMPI-2 profile was valid and suggested a tendency to develop somatic symptoms in response to stress.
The MCMI-III profile was valid and suggested narcissistic personality disorder. The report reads, "It is worth noting that the Veteran's MMPI profile did not suggest the presence of depression, anxiety, or marked symptoms related to PTSD." The examiner noted that "[w]hile this may accurately reflect the Veteran's current level of functioning, it is inconsistent with the Veteran's report, behavioral observations, communications from his current therapist, and the results of other testing." Similarly, on the MCMI-III, the examiner opined that the Veteran's responses did not suggest the presence of depression, anxiety, or symptoms related to PTSD.

In March 2015, the Veteran was afforded a VA examination for his neuropsychiatric symptoms. He was diagnosed with major neurocognitive disorder due to traumatic brain injury, attention deficit hyperactivity disorder and learning disorder, and adjustment disorder with mixed anxiety and depressed mood. The examiner endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, memory impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control. Additionally, the examiner concluded that the Veteran does not currently meet DSM-5 criteria for PTSD. The examiner noted that the Veteran had been diagnosed with PTSD in the past, but it was unclear whether it was diagnosed in any structured manner or just based on his report of having experienced a traumatic event. The examiner noted that the Veteran did report intrusive memories at the onset of quadriplegia and some distress in response to reminders; but, no other PTSD symptoms were present. The examiner opined that the symptoms related to the 1992 episode of quadriplegia did not cause occupational or social impairments; rather, he attributed the primary cause of the Veteran's occupational and social impairments to his major neurocognitive disorder, secondary to a traumatic brain injury (TBI), which was caused by a series of head injuries from the 1985-1986 time-point. The examiner concluded that the Veteran's neuropsychiatric condition, was therefore, not caused by or the result of his military service.

The Board recognizes that the Veteran has had a long mental health history dating back to childhood. Additionally, there have been conflicting medical opinions on the classification of the Veteran's mental health diagnoses. In determining the probative value to be assigned to a medical opinion, the Board must consider three factors. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case. The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion. The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis. 

In the present case, the Board finds that the March 2015 VA examination offers great probative value as per Nieves-Rodriguez. The Board finds that the medical expert was fully informed of the pertinent factual premises of the case. The examiner discussed relevant history from the Veteran's childhood and included major events, including social history, occupational history, and medical treatment for various mental health conditions, up to the date of the examination. The Board finds that the examiner provided a fully articulated opinion. She ruled out the presence of MDD and PTSD while considering the Veteran's complete medical history. The Board finds that the examiner's opinion is supported by a reasoned analysis as it attributed the Veteran's current occupational and social impairments to neurocognitive disorder secondary to a TBI. The Board also relies on the neuropsychological testing performed in January 2008. The MMPI and MCMI-III are validated tests in the field of psychological assessment and the Veteran's results fail to establish a diagnosis of MDD or PTSD.

Conversely, the December 2005 medical examination offers limited probative value. The examiner diagnosed the Veteran with major depression and lists positive symptoms of depressed mood, tearfulness, low energy, hopelessness, reduced appetite with weight loss, sleeping difficulties, problems with concentration, and anhedonia to support her opinion. However, her report does not address the Veteran's prior hospitalization due to illicit drug use or history of TBI's to make her opinion. While the Board considers her assessment of MDD probative, other conflicting medical evidence in the record are more probative as they meet the requirements set by Nieves-Rodriguez.

The Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). While the Board recognizes that the Veteran has suffered from mental health issues since childhood, the weight of evidence suggests that his current mental health disability is not related to service or proximately caused by his thoracolumbar condition.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim).

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) determined that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). However, even if the Board were to expand the mental health claim to an acquired psychiatric disorder, the medical evidence of record concludes that the Veteran's depressive symptoms are most likely attributable to his TBI's.  Although there are psychiatric symptoms due to a post-service TBI, the evidence is against a finding that at any relevant time in appellate status that the Veteran has an acquired psychiatric disability otherwise.


Left knee condition

In the present case, the Veteran contends that his left knee disability is proximately due to his thoracolumbar condition. He argues that he should be service connected for the condition under § 3.310(a). In a January 2006 VA examination, he reported that he had problems at the left knee, off and on and that the condition existed while he was in-service. The Veteran reported that he was diagnosed with torn meniscus in his left knee. He stated that at that time it started causing him pain with "walking up and down stairs." 

The Veteran does not have the medical expertise to offer an etiology opinion for his left knee condition. Jandreau at 1377.

With respect to element (1), a current disability, the Veteran has the presence of a knee condition.

A VA examination of the left knee was conducted in January 2006. X-ray of the left knee revealed no abnormalities. The examiner performed range of motion tests on both knees and found both of the Veteran's knees within normal limits. He concluded that there was no abnormal pathology in the Veteran's left knee and stated that the examination was unremarkable.

In December 2006, the Veteran was diagnosed with a left knee medial meniscus tear with osteoarthritis. The examiner noted that the Veteran had been complaining of left knee pain for "several months." The diagnosis was rendered based on physical examination and underwent a left knee arthroscopy for repair of the ligament.

Therefore, element (1), a current disability, a left knee condition, has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran did not manifest with a left knee condition in service. Therefore, direct service connection for his left knee condition is not warranted.

The Veteran contends that his left knee condition was caused as a result of his service connected thoracolumbar spine condition. In order to establish secondary service connection, there must be medical evidence of a nexus between the service-connected disease or injury and the current disability. See Wallin at 512 (1998). Additionally, the Board may not make medical determination without relying on independent medical evidence. See Colvin at 175. There is no evidence of record providing a nexus opinion linking the etiology of the Veteran's left knee condition to his service. The Board notes that it scheduled a VA examination of the Veteran's left knee in November 2014, but he failed to report. Without a supporting medical opinion establishing a nexus between the Veteran's left knee condition being proximately due to a service connected condition, his claim must be denied. That is, the Board sought competent evidence on the issue of nexus, but the Veteran failed to report without good cause for an examination that would have provided such an opinion.  Therefore, denial under 38 C.F.R. § 3.655 is warranted.

IV.	TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In the present case, the Veteran's rated disabilities are as follows: post-operative residuals of ruptured lumbar disc with radiculopathy in the L5-S1 and L4-L5 region at 40 percent Under §3.340, the Veteran qualifies for TDIU consideration as his thoraculombar and neurogenic bladder disabilities are rated at 40 percent and his combined rating for all service connected disabilities is at least 70 percent.

The Veteran's records do not indicate that he was totally unemployable due to his service connected disabilities, which include post-operative residuals of ruptured lumbar disc with bilateral radiculopathy of L5-S1 and L4-S5 region, bilateral radiculopathy of the lower extremities, and neurogenic bladder.

A May 2012 VA examination indicated that the Veteran's thoraculombar spine condition has an adverse impact on his ability to work. Specifically, the examiner opined that because of his thoraculombar disability and peripheral neuropathy, the Veteran cannot tolerate bending, stooping, reaching, prolonged sitting or standing, and takes strong opioid pain medication that are not compatible with most work environments.

The Board notes that the Veteran's occupational history shows that after separation, he worked as an attorney until 1992 and then later worked as a substitute teacher until 2004.

In the March 2012 VA examination, the examiner noted that the Veteran's service connected back condition would preclude most employment due to excessive pain and treatment with narcotic medication. The Board agrees that the Veteran would likely have difficulty in most work environments due to pain and potential side-effects from opioid medication; however, it does not consider the Veteran to be totally unemployable due to his service connected disabilities. The Board notes that the Veteran has current cognitive difficulties; however, none of these symptoms are related to his service connected disabilities. Rather, the medical evidence of record has concluded that the Veteran's cognitive difficulties are due to TBI that he sustained after service.

Based on the Veteran's the mild severity of his radiculopathy and peripheral neuropathy, his frequent need of restrooms, and his inability to tolerate long periods of sitting and standing, and his medication regiment, the Board recognizes that he could have some occupational challenges. However, based on his education, his ability to work with his service connected disabilities for a significant amount of time after separation, and the mild severity of his thoracolumbar symptoms, the Board concludes that the Veteran is deemed to be capable of substantially gainful employment and not completely precluded from working by his service connected disabilities. In the prior Board remand, the Board directed that an examiner address questions regarding employability when providing the orthopedic disabilities in appellate status.  As noted, the Veteran failed to report to this examination and, thus, the Board has adjudicated this appeal on the evidence currently of record.  Thus, entitlement to individual unemployability is not established.

V.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter dated November 2005. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed lumbar spine, left knee, and mental health condition; which collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the etiology of the Veteran's claimed conditions. The Board finds that these examinations, in aggregate, are sufficient to evaluate the current severity of the increased rating, service connection, and TDIU claims in appellate status.

The Board notes that the Veteran was scheduled for a VA examination for November 2014 to assess his thoracolumbar and left knee conditions. The Veteran failed to report to the examination and did not provide good cause for his absence. The Board notes that he reported to his March 2015 VA examination to assess his mental health condition and there has been no indication that the Veteran did not receive notice of his examination appointment schedule.

Under 38 U.S.C.A. §3.655, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

The Veteran has not presented good cause for his failure to report for VA examinations scheduled in November 2014. Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause. The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991). As mentioned above, where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with a claim for increase, the claim will be denied. 38 C.F.R. § 3.655 (2016). In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion. As the Veteran has previously reported for examinations and ensure that VA extend every benefit to the Veteran, the Board adjudicated the claims based on the evidence of record and did not proceed with a denial based on failure to report. And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

ORDER

Entitlement to a rating in excess of 40 percent for service-connected post-operative residuals of ruptured lumbar disc with bilateral radiculopathy of L5-S1 and L4-S5 is denied.

Entitlement to service connection for major depressive disorder with posttraumatic stress disorder symptoms, to include as secondary to the service-connected lumbosacral spine disability, is denied.

Entitlement to service connection for a left knee condition, to include as secondary to the service-connected lumbosacral disability, is denied

Entitlement to a total disability due to individual unemployability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


